Statement by the President
For the first time, the past week has seen the death of a soldier on an EU operation under the European security and defence policy. Sergeant Gilles Polin, a French member of the European Union Force (EUFOR), was killed on active duty after he had inadvertently crossed the border between Chad and Sudan in his all-terrain vehicle. Another French soldier was wounded in the same incident.
Together with the Sudanese authorities, EUFOR is now investigating how such a tragedy could have occurred. I should like to express our deepest sympathy to the late sergeant's family and to all his relations.
May I remind the House that the purpose of the EU operation in Chad and the Central African Republic is to protect the refugee camps that have been established in the areas adjoining these countries' borders with Sudan as a consequence of the conflict in Darfur.